Citation Nr: 1437753	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11- 31 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial compensable rating for retained suture lip laceration.

2. Entitlement to a rating in excess of 10 percent for dermatophytosis (previously rated as dermatitis, also claimed as jungle rot).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for retained suture lip laceration and assigned a noncompensable rating, effective June 25, 2009, and also denied a rating in excess of 10 percent for dermatophytosis (previously rated as dermatitis, also claimed as jungle rot).  

The Board notes that a substantive appeal (VA Form 9) was received at the RO over 60 days after the issuance of a statement of the case.  However, the appeal was certified to the Board in March 2012, as shown by a VA Form 8 and letter to the Veteran of the same date.  See Percy v. Shinseki, 23 Vet.App. 37, 45 (2009) (holding that the filing of a timely substantive appeal may be waived, and that, where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's two increased-ratings claims, within his brief filed in June 2014, the Veteran's representative stated that the Veteran "contends he warrants an increased evaluation for his service connected skin condition and painful scar on lip.  He contends the conditions have worsened since the December 22, 2009, VA examination was conducted and asserts a new examination is warranted.  He also asserts the December 22, 2009, VA examination was not thorough and contemporaneous, and contends i[t] should have been scheduled for the summer months when the skin condition is worse."  

Previously, in his March 2012 submission, the Veteran's representative requested that the Veteran's service-connected dermatophytosis be evaluated during the summer months when it was symptomatic.  Furthermore, during VA examination on December 22, 2009, the examiner (who diagnosed dermatophytosis, no current rash, intermittent primarily in summers) advised "I would rec[ommend] veteran be evaluated when symptomatic if he wishes increased rating."  

With respect to his service-connected dermatophytosis, the Board finds that the Veteran should be scheduled for a VA examination (if possible) during a period of exacerbation as indicated by the Veteran.  See Ardison v. Brown, 6 Vet.App. 405, 407-08 (1994) (concluding that an additional medical examination must be provided where previous examination did not "accurately reflect the elements of disability present").  

Concerning the Veteran's claim for entitlement to an initial compensable rating for retained suture lip laceration, the Board finds that said claim must be remanded for the Veteran to be scheduled for an updated VA examination to determine the current severity of his lip laceration.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Weggenmann v. Brown, 5 Vet.App. 281, 284 (1993); 38 C.F.R. § 3.327(a) (2013) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request that he identify any private or VA treatment for the service-connected dermatophytosis and retained suture lip laceration since December 2009, the date of the most recent VA examination.  Any necessary authorization for the release of records should be obtained from the records and any records identified should be requested.  All records obtained must be associated with the claims file.

2. Then, schedule the Veteran for VA examinations of the skin and for scars (other than skin) to determine the current severity of the Veteran's service-connected dermatophytosis and retained lip suture laceration.  The examination of the skin should be conducted during an exacerbation or active phase of the condition if possible or in coordination with the Veteran, to accurately determine the current severity of the Veteran's dermatophytosis.  If the Veteran has a period of exacerbation of the disability before the VA examination can be scheduled, or if the examination cannot be scheduled in conjunction with an exacerbation, the Veteran should be advised of alternative ways to present evidence of the severity of his service-connected dermatophytosis to the examiner and to the AOJ.  The record must be made available to the examiner for review.  The VA examiner must review any additional evidence associated with the record.  All indicated tests should be performed and the findings reported in detail.  

During examination, the examiner should specifically address symptoms reported by the Veteran, and (if possible) should identify the percent of the entire body, and exposed areas of the body, affected.  

3. After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



